DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1108” has been used to designate both locking member and deflectable member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 recites the limitation "the locking member" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Instead, “the locking member” should be “the at least one locking member” as introduced in line 3 of claim 78.
Claims 78-79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The locking member also has the same reference numeral as the deflectable member (1108).  The deflectable member has two reference numerals in Applicant’s specification. See [0197] of Applicant’s PG-Pub where the deflectable member is referred to as 1108 and 1110. Applicant is claiming that the locking member comprises “at least one deflectable member” in line 10 of claim 78. Due to these discrepancies, it is unclear to the Examiner what is meant by “at least one deflectable member.”
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 69, 74-77, 80-81 and 87 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,320,609 to Haber.
	As to claim 69, Haber discloses a reloadable auto injector comprising: a housing (10); a syringe assembly (2) comprising a syringe with a needle (38), the syringe assembly being movably positioned in the housing between a first position in which position the needle is accommodated inside the housing and a second position in which position the needle protrudes outside the housing, a plunger rod driver (174) configured to apply a force to a plunger rod to advance the plunger rod in the syringe for delivering at least one dose of medicament, a syringe driver (106) configured to apply a force to the syringe assembly thereby moving the syringe from the first position to the second position; and a reload handle (6) configured to reload the auto injector for injecting a further dose of medicament, wherein the reload handle is connected to the syringe assembly so that operation of the reload handle is configured to retract the syringe assembly to the first position and to simultaneously reload the syringe driver (Column 6, line 62-Column 7, line 32).	As to claim 75, Haber discloses the reloadable auto injector wherein the plunger rod is locked while the syringe assembly is moved from the first position to the second position (via brake pad, 194, abstract). 	As to claim 76, Haber discloses the reloadable auto injector, wherein the plunger rod (140) is configured to release when the syringe assembly is in the second position thereby activating the plunger rod driver to move the plunger rod forward (Column 2, lines 36-40).	As to claim 77, Haber discloses the reloadable auto injector, wherein the plunger rod driver is configured to move the plunger rod a first distance upon a first activation of the plunger rod driver, and a second distance upon a second activation of the plunger rod driver, and wherein the second activation of the plunger rod driver follows a reload of the auto injector and a repeated movement of the syringe assembly from the first position to the second position (Column 2, lines 28-40).	As to claim 80, Haber discloses the reloadable auto injector wherein the auto injector is configured to deliver at least two separate doses of medicament (replaceable cartridges, 16, Figure 2B).	As to claim 81, Haber discloses the reloadable auto injector wherein the operation of the reload handle includes a rotational movement (cap at one end of the main barrel is used to rotate a threaded dosing screw housed within the main barrel, abstract). 	As to claim 87, Haber discloses the reloadable auto injector wherein the syringe assembly further comprises an anti-tamper component, wherein the anti-tamper component comprises a protection mechanism to ensure that a backward movement of the plunger rod is prevented (brake pad, 194: abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,320,609 to Haber in view of US 5,665,071 to Wyrick.	As to claim 88, while the auto injector of Haber is perfectly capable of being reused, Haber fails to explicitly disclose that the auto injector is reusable and the syringe assembly is replaceable. Wyrick discloses that the auto injector is reusable and the syringe assembly is replaceable (Column 7, line 58-Column 8, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps taught by Wyrick to reuse the auto injector of Haber to allow an autoinjector to be reused once the medicine has expired (Column 1, lines 44-54).  
Allowable Subject Matter
Claims 70-74, 78-79, 82-86 and 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 70, the prior art of record fails to teach, disclose or render obvious “a syringe lock configured to lock the syringe in the first position and a skin sensor configured to release the syringe lock upon engagement with skin of a user, wherein the skin sensor is activated by pressing the skin sensor onto the skin, wherein the activation of the skin sensor is configured to cause an upward movement of the skin sensor, whereby a skin sensor angled surface is configured to engage with a syringe lock angled surface to translate lateral motion of the skin sensor into angular motion of the syringe lock, and wherein the syringe assembly rests on a ledge of the syringe lock to lock the syringe in the first position such that the angular motion of the syringe lock releases the syringe assembly,” in addition to other limitations. 	Regarding claim 73, the prior art of record fails to teach, disclose or render obvious “a skin sensor driver, upon removal of the auto injector from the skin, is configured to push the skin sensor forward to shield the needle after each delivery cycle, wherein the skin sensor has a locked forward position and an unlocked forward position, and wherein the skin sensor is in the unlocked in the forward position upon operation of the reload handle,” in addition to other limitations. 	Regarding claim 74, the prior art of record fails to teach, disclose or render obvious “a syringe tube co-axially encompassing the syringe and a plunger rod tube co-axially encompassing the plunger rod, wherein the syringe tube and the plunger rod tube are interconnected via syringe tube connectors engageable with plunger rod connectors, and wherein the plunger rod driver is fixedly connected at an end to a back end of the plunger rod tube. In order for Haber to read on this limitation, Examiner would have to consider the reload handle (6) to also be the plunger rod tube. 	As to claim 82, the prior art of record fails to teach, disclose or render obvious “wherein the second reload handle slot is configured to allow only longitudinal movement, thereby preventing further reload of the auto injector” in addition to other limitations. 	As to claim 89, the prior art of record fails to teach, disclose or render obvious “a skin sensor, wherein the reload handle is connected to the syringe assembly and the skin sensor so that an operation of the reload handle is configured to retract the syringe assembly to the first position and to simultaneously reload the syringe driver and release the skin sensor; and a syringe lock configured to lock the syringe assembly in the first position and the skin sensor configured to release the syringe lock upon engagement with the skin of a user, wherein the operation is configured to retract the syringe assembly to the first position, relock the syringe lock, and place the skin sensor in an unlocked position” in addition to other limitations. 
Claims 78-79 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 78-79, the prior art of record fails to teach, disclose or render obvious “a plunger rod tube having at least one locking member configured to interact with a plunger rod stop to normally lock the plunger rod to the plunger tube, wherein the housing is configured to unlock the locking member and release the plunger rod from the plunger rod tube when the syringe assembly is advanced to the second position, thereby activating the plunger rod driver to advance the plunger rod in the syringe to deliver the at least one dose of medicament, wherein the locking member comprises at least one deflectable member, wherein the housing is configured to allow for the at least one deflectable member to deflect away from the plunger rod when the syringe and the plunger rod tube is advanced to the second position, wherein the plunger rod tube and the syringe are interconnected so that the plunger rod tube cannot move with respect to the syringe, wherein the housing has an opening configured to align with the at least one deflectable member when the plunger rod tube is advanced to the second position, wherein the at least one deflectable member is configured to deflect upon being aligned with a window in the housing, wherein the plunger rod driver includes a plunger rod spring, wherein the plunger rod spring in an end is fixedly connected to the plunger rod tube, and wherein the plunger rod driver applies the driving force directly onto the plunger rod” in addition to other limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783